Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered.
See the rejection below for further detail.
Drawings
The drawings were received on 10/15/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mandet (FR 1042016) in view of Obermann et al. (USPN 4581941).
Regarding Claim 1, Mandet discloses a gas supply regulation assembly comprising: at least one inlet (6) configured to be in fluid communication with at least one gas bottle (Fig. 1); an outlet (3) configured to be in fluid communication with a gas-
Obermann teaches the pressure detection device (68/82) comprising a magnetic field measurement device (82, where this is a Hall Effect Sensor) in order to determine the pressure in the system.  Col. 4, Lines 19–39. 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of Mandet with a pressure detection device as taught by Obermann in order to determine the pressure in the system.
Per the Mandet–Obermann combination Obermann’s magnet 68 is located on Mandet’s disc connected to the diaphragm 13 in the same side as stop 15.  Obermann’s Hall Effect sensor 82 is located on Mandet’s stop 15.  
The Mandet–Obermann combination teaches an outlet (Mandet, 3) configured to be in fluid communication with a gas-consuming appliance; and a gas pressure detection device (Mandet, 30) in a chamber (Mandet, Fig. 2, where the chamber is the areal located between tubes 6 and 7), the chamber in communication with the outlet (Mandet, Fig. 2), wherein the magnetic field measurement device is configured to perform a measurement of a value of a magnetic field (Obermann, Col. 3, Lines 62–68 through Col. 4, Lines 1–18), wherein the gas pressure detection device comprises a flexible membrane (Mandet, 9) forming a wall of the chamber and adapted to elastically return in a direction of the chamber by a spring (Mandet, 13), the flexible membrane supporting a cage (Mandet, where the cage is the disc element on the membrane 9 that .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753